FILED
                                                                            IN THE OFFICE OF THE
                                                                         CLERK OF SUPREME COURT
                                                                              OCTOBER 14, 2021
                                                                          STATE OF NORTH DAKOTA




                 IN THE SUPREME COURT
                 STATE OF NORTH DAKOTA

                               2021 ND 180

State of North Dakota,                                Plaintiff and Appellee
     v.
Barry Ryder Reddog,                                Defendant and Appellant

                               No. 20210055

Appeal from the District Court of Burleigh County, South Central Judicial
District, the Honorable Bruce A. Romanick, Judge.

AFFIRMED.

Per Curiam.

Julie A. Lawyer, State’s Attorney, Bismarck, ND, for plainitff and appellee;
submitted on brief.

Samuel A. Gereszek, Grand Forks, ND, for defendant and appellant.
                               State v. Reddog
                                No. 20210055

Per Curiam.

[¶1] Barry Reddog appealed from a criminal judgment entered after a jury
convicted him of robbery with a firearm, destructive device, or other dangerous
weapon and conspiracy to commit felonious restraint. He argues the evidence
presented at trial is insufficient to support the jury’s verdict. After reviewing
the record, we conclude substantial evidence supports the verdict. We
summarily affirm under N.D.R.App.P. 35.1(a)(3).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1